DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the application filed on 10/23/2019.
Claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phoha et al.  Pat. No.: US 7191178 B1 hereinafter Phoha.
Regarding claim 9. Phoha discloses a method of using an Information Centric Network to establish a connection between a user and one or more interested servers, Fig. 1; client (user) in communication with servers S1,…, Sn) comprising:  
receiving at a node of the Information Centric Network an information request containing a key word from a user, Fig. 1; col 3, lines 60-67; col 4, lines 1-8; Router (node) receives web page request from client (user) in a neural network (Information Centric Network), see col 4, lines 23-39, Fig. 2; the web page request includes duplet <Pi,Ri> (key word), see col 6, lines 29-32;  
using the request to initiate a hunt through the network for interested servers, Fig. 1, Fig. 5, col 3, lines 60-67; col 4, lines 1-53, the router searches for a server among the plurality of servers S1,…Sn; 
establishing a connection between the user and one or more interested servers based on the one or more servers accepting the information request; and transmitting information pursuant to the request from the one or more servers to the user, Fig. 1, Fig. 5, col 3, lines 60-67; col 4, lines 1-53, the router searches for a server among the plurality of servers S1,…Sn, selects a server, forwards the request to the server and the forward response from the server to the client.  

Regarding claim 10. Phoha discloses, where the Information Centric Network is a neural network, see col 4, lines 23-39, Figure 2, neural network.

Regarding claim 11. Phoha discloses, where the Information Centric Network does not rely on the use of an IP address, see col 4, lines 23-39, Figure 2, neural network.

Regarding claim 12. Phoha discloses, where the neural network uses time delay as a weight factor, see weight w(J,K) nodes are weights w(j,k). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/27/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414